DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on April 5, 2021.  

No claim was amended. Claims 1-30 remain pending for examination.

Examiner acknowledged the applicant’s interpretation of claims under 112(f).

Applicant’s arguments, with respect to the rejection(s) of claims 1-30  have been considered but are not persuasive.
            In the Remarks, the Applicant argued that:
Nory fails to teach each and every element of the claims. For example, Nory fails to teach “receiving a downlink control information (DCI) having one or more fields to convey command or allocation information for multiple component carriers (CCs), and taking at least one action with regard to the multiple CC ’s in accordance with the command or allocation ” as recited in independent claim 1.

	     Examiner respectfully disagrees.
 Nory, in his disclosure, states that the user equipment (UE) can receive control and data signaling on multiple carriers from the network/ eNB (para.11), wherein control signaling can include downlink signaling messages, e.g., configuration message (para.11), or activation message [being part of a PDCCH scheduling message] for the UE to activate specified component carriers (CC) (para.12 and 36), or scheduling messages sent on Physical Downlink Control Channel (PDCCH) (para.16). Nory further explains a PDCCH message includes a downlink control information (DCI) such as information on resources of different activated CCs scheduled for uplink transmissions for the UE, e.g., allocation information (para.18). Nory continues to illustrate, upon receiving a PDCCH activation message containing information on CCs to be activated, e.g., command, UE activates such specified CCs, e.g., taking action (para.12, lines 1-6). Thus, the UE receives downlink control information that conveys command or allocation information. 
Nory also discloses PDCCH messages including a Carrier Indication Field (CIF) including bit in the DCI of the PDCCH messages (para.27).
Nory does not clearly inform that downlink control information having more fields to convey command or allocation information. 
It is evident that this missing descriptive matter is necessarily present in the control signaling mechanism used by the eNB in communicating with the UE, and that would be so recognized by persons of ordinary skill. The eNB has to set a plurality of fields included in the PDCCH/ DCI (with different formats), information indicated by each included field in the DCI -- so as for the UE to determine such information based on corresponding fields included in the DCI and to perform correct operations: activating a specified CC or transmitting data on assigned resources. The motive is to optimize data transmission performance in a wireless mobile communications system by adopting an efficient control signaling mechanism. 
Nory is filled with recourse to extrinsic evidence cited above. 
       Thus, Nory does disclose all the limitations of independent claim 1.  
	Remarks and arguments for other independent claims 15 and 29-30 are similar. 

Applicant states that although Nory teaches a PDCCH message having various DCI format types, this is not the same as a DCI having one or more fields to convey command or allocation information to multiple component carriers.
Examiner respectfully disagrees.
Nory discloses depending on the type of data scheduled, various DCI format types such as DCI format 1A, IB, 1C, ID, 2, 2A, 3, 3 A are used (para.18). 
It is known in the art that the DCI being transmitted through the PDCCH may be of different formats -- based on at least a type of information field, a number of information fields, and a purpose of control information to be transmitted.  Each of the DCI formats may selectively include, for example, resource block (RB) assignment/ allocation or command. Thus, designing a DCI format implies at least designing DCI with the number of fields, and type of information included in each field.  

Applicant stated that Nory does not disclose the type of DCI used to convey  the commands and/ or allocation information may contain one or more common information fields that applies to all associated cells and dedicated Nory in view of Bala do disclose such limitations. 

In view of the above reasoning, the examiner believes that the rejections of claims 1-4, 8-10, 13, 15-18, 22-24, 27, and 29-30 under 35 U.S.C. 102 (a) (1) and claims 5-7, 11-12, 19-21, and 25-26 under 35 U.S.C. 103 should be sustained. 

Claim Rejections - 35 USC §102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 13, 15-18, 22-24, 27, and 29-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nory et al. in U.S. Publication No. 2011/0205978 A1, hereinafter referred to as Nory.

Regarding claim 1, Nory discloses a method of wireless communications by a user equipment (UE) (method of receiving and transmitting control and data signaling on multiple component carriers {CC} by UE, para.11), comprising: 
receiving a downlink control information (DCI) having one or more fields to convey command or allocation information for multiple component carriers (CCs) (receiving PDDCH messages [para.21] that contain DCI, which includes scheduling information, e.g., signaling of set of PDSCH/PUSCH Resource blocks (RBs) of different activated CCs, on which UE is scheduled data, e.g., allocation information for CCs,[para.18], and wherein CCs are activated according to instructions from eNode, e.g., command [para.12, lines 1-9] or receiving activation message, e.g., command, being part of PDCCH scheduling message having activation/ deactivation bit, [para.36]) ; and 
taking at least one action with regard to the multiple CCs in accordance with the command or allocation information (monitoring set of PDCCH candidates in terms of search space [para.21] or monitoring large UE specific search space with regards to CC1 and CC2 being activated [para.36] or transmits PUSCH data assignment on additional CC [para.40]).
It is recognized by persons of ordinary skill that the feature of PDCCH message/ DCI having one or more fields is considered as being an inherent characteristic of downlink control messages -- because fields in control messages are used for representing information that are sent to the UE for UE to parse fields within the message to determine necessary information to assist UE in successfully communicating/ transmitting data to the eNB. 
Thus, Nory does disclose all limitations of the claim.


Regarding claim 2, Nory discloses wherein the one or more fields convey a command to activate search spaces in the multiple CCs (having activation/ deactivation bits to activate/ instruct to monitor larger search spaces in C1 and C2, para.36); and
taking the action comprises monitoring the search spaces in the multiple CCs for control channel information (monitoring larger UE specific search space including C1 and C2  for PDCCH carrying control information, para.36 and para.20).


Regarding claim 3, Nory discloses wherein the DCI also schedules one or more transmissions in at least one of the multiple CCs (DCI/ PDCCH schedule PDSCH data for multiple activated CCs, para.17).


Regarding claim 4, Nory discloses wherein the DCI is received in a first cell and used to activate a search space in at least one other cell (receiving DCI that includes a CIF field informing one or more of other CCs are activated – for UE to monitor a larger search space in control region of that particular CC, [para.33] wherein a CC can be interpreted as a cell, as known in the art). 
Regarding claim 8, Nory discloses wherein the DCI is used for search space set activation or de-activation on (activation message included in PDDCH messages [para.21] indicates activation/ deactivation bits to instruct to monitor larger search spaces in C1 and C2, [para.36]), and scheduling grants in a cell in which the DCI is transmitted  (and DCI includes scheduling information, e.g., signaling of set of PDSCH/PUSCH Resource blocks (RBs) of different activated CCs, on which UE is scheduled data, e.g., allocation information for CCs,[para.18y], and wherein CCs are activated according to instructions from eNode, e.g., command [para.12, lines 1-9] or receiving activation message, e.g., command, being part of PDCCH scheduling message having activation/ deactivation bit, [para.36])

Regarding claim 9, Nory discloses wherein comprising sending feedback acknowledging scheduled data, wherein the feedback also serves as confirmation from the UE for receiving the search space set activation via the DCI (transmitting PUSCH data assignment on CC, after receiving a PDCCH message in a monitored search space on a CC, wherein received PDCCH message schedules a Physical Uplink Shared CHannel (PUSCH) data assignment, para.40).

Regarding claim 10, Nory discloses wherein the DCI is used for search space set activation or de-activation (activation message used  for , mobile unit to monitor a search space having a larger size and to de-activate particular set of CCs, e.g., or multiple cells associated with search space set, that were activated, para.38); and scheduling grants in multiple cells in which search space sets are activated (and receiving PDDCH messages [para.21] that contain DCI, which includes scheduling information, e.g., signaling of set of PDSCH/PUSCH Resource blocks (RBs) of different activated CCs, e.g., in multiples cells. on which UE is scheduled data, e.g., allocation information for CCs,[para.18]). 

Regarding claim 13, Nory discloses wherein sending feedback acknowledging scheduled data, wherein the feedback also serves as confirmation for receiving the search space set activation via the DCI (transmitting PUSCH data assignment on CC, after monitoring search space on a CC for PDCCH, which schedules a Physical Uplink Shared CHannel (PUSCH) data assignment, para.40).

 Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 1, except that claim 15 is from the network entity  perspective (eNB in Fig.2 of Nory).

Regarding claims 16-18, claims 16-18 are rejected for substantially same reason as applied to claims 2-4, except that claims 16-18 are from the network entity perspective.

Regarding claims 22-24, claims 22-24 are rejected for substantially same reason as applied to claims 8-10, except that claims 22-24 are from the network entity perspective.


Regarding claim 27, claim 27 is rejected for substantially same reason as applied to claim 13 above, except that claim 27 is from the network entity perspective.

Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 1, except that claim 29 is in the (UE) device claim format. 

Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claim 15, except that claim 30 is in a (network entity) device claim format.
 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 5-7, 11-12, 19-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nory, as applied to claims 1 and 15 above, respectively, and further in view of Bala et al. in U.S.Publication No. 2010/0227569 A1, hereinafter referred to as Bala. 

Regarding claim 5, Nory discloses wherein decoding each distinct DCI format size for all PDCCH candidates that correspond to the search space (para.25).
However, Nory does not further disclose DCI format comprises one or more common information fields for carrying information that applies to each of the multiple CCs, and one or more dedicated information fields for carrying information that applies only to a corresponding one of the CCs; which are known in the art and commonly applied in communications field for data communications, as suggested in Bala’s disclosure as below.
Bala, from the same field of endeavor, teaches one or more common information fields for carrying information that applies to each of the multiple CCs (PDCCH format includes common information that is applied to all component carriers [para.41] wherein PDCCH has downlink control information {DCI} [para.32]); and
one or more dedicated information fields for carrying information that applies only to a corresponding one of the CCs (PDCCH is transmitted in one of multiple downlink component carriers, [para.38, lines 4-11] wherein PDCCH has downlink control information {DCI} for one CC [para.32]); which would be appreciated by one of ordinary skill in the art at the time before the invention was filed to obtain information that applies to each of multiples CC and only to a corresponding one of the CCs; thus enhancing DL/ UL transmissions by knowing control information applied to all CCs or to only one CC -- while reducing the number of blind detections. 

Regarding claim 6, Nory in view of Bala do not disclose wherein at least one of the dedicated information fields indicates activation or de-activation states for search space sets in a corresponding cell (receiving higher layer signaling that indicates UE-specific search space for UE to decode by reducing blind detection on other PDCCH candidate sets, e.g., by deactivating another search space, [see para.32 in Bala] or does not try to detect any control information [see para.68, lines 1-6 in Bala]); which would be also desirable to also apply this activation/ deactivation indication for search space sets in a corresponding cell. 

Regarding claim 7, Nory in view of Bala disclose wherein at least one of the common information fields indicates activation or de-activation states for all search space sets in other cells (being informed of PDCCH signaling for another component carrier/ cell, WTRU attempts to detect PDCCH on that other component carrier  [see para.68, lines 6-11 in Bala).

Regarding claim 11, Nory does not disclose wherein the scheduling grant is the same for each of the multiple cells; which is known in the art and commonly applied in communications field for data communications, as suggested in Bala’s disclosure as below.
Bala, from the same field of endeavor, teaches the scheduling grant is the same for each of the multiple cells (same resource allocation may be possible for all operating component carriers, para.42, lines 1-3); which would be appreciated by one of ordinary skill in the art to schedule the same grant for each of the multiple cell; thus efficiently supporting communications by adapting different configurations for allocating resources, e.g., same scheduling grant,  based on characteristics of each of multiple CCs or cells. 

Regarding claim 12, Nory does not disclose wherein the scheduling grants are different for at least some of the multiple cells; which is known in the art and commonly applied in communications field for data communications, as suggested in Bala’s disclosure as below.
Bala, from the same field of endeavor, teaches scheduling grants are different for at least some of the multiple cells (carrier A has RB 50-100, whereas carrier B has 75 RBs, para.42); thus efficiently supporting communications by adapting different configurations for allocating resources e.g., different scheduling grant, based on characteristics of each of multiple CCs or cells. 

Regarding claims 19-21, claims 19-21 are rejected for substantially same reason as applied to claims 5-7, except that claims 19-21 are from the network entity perspective. 

Regarding claims 25-26, claims 25-26 are rejected for substantially same reason as applied to claims 11-12 above, respectively, except that claims 25-26 are from the network entity perspective.


Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nory, as applied to claims 1 and 15 above, respectively, and further in view of Chen et al. in U.S.Publication No. 2011/0255485 A1, hereinafter referred to as Chen. 

Regarding claim 14, Nory discloses wherein control information includes CC specific information such as uplink (UL) power control parameters (para.11, lines 8-14).
Nory does not specifically disclose the one or more fields convey a command to adjust transmission power for a transmission from the UE in one or more of the multiple CCs, and taking the action comprises adjusting transmission power of the transmission in accordance with the command; which are known in the art, as taught in Chen’s teachings as below.
Chen, from the same field of endeavor, teaches:
the one or more fields convey a command to adjust transmission power for a transmission from the UE in one or more of the multiple CCs (DCI format includes a number of fields used to send different types of information, such as sending transmit power control (TPC) information to UEs, para.60); and
taking the action comprises adjusting transmission power of the transmission in accordance with the command (according to TPC command with bit power adjustment, para.60, table 1); which is well known in the art that UE transmits PUCCH by adjusting power according to TPC command for the benefit of saving power processing. 

Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 14, except that claim 28 is from the network entity perspective.

	
Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465